Citation Nr: 0931989	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-36 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for human immunodeficiency virus infection (HIV).  

2.  Entitlement to an initial rating in excess of 30 percent 
for a depressive disorder not otherwise specified.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2002 to 
November 2004.  

This matter comes before the Board of Veterans' Appeals on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's HIV 
has not been manifested by refractory constitutional 
symptoms, diarrhea, and pathological weight loss or 
development of AIDS-related opportunistic infection or 
neoplasm. 

2.  Throughout the entire appeal period, the Veteran's 
depressive disorder has not been manifested by reduced 
reliability and productivity due to symptoms such as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for HIV have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, Diagnostic 
Code (DC) 6351 (2008).

2.  The criteria for an initial rating in excess of 30 
percent for a depressive disorder not otherwise specified 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.130, DC 9434 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In the present case, both of the Veteran's claims arise from 
his disagreement with the initial evaluations following the 
grants of service connection.  Courts have held that, once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

As to VA's duty to assist, the RO associated with the file 
the Veteran's private and VA treatment records.  Also, he was 
afforded VA examinations in November 2004, December 2008, and 
January 2009.  Thus, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2008).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that the record does not reflect any distinct period of time 
during the appeal period when the criteria for the next 
higher ratings were met, for either claim at present.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

During the course of these claims, the Veteran underwent VA 
HIV-related and psychiatric examinations in November 2004, 
December 2008, and January 2009.  As an initial matter, the 
Board finds that the VA examinations were adequate for rating 
purposes.  Specifically, the examiners obtained a history 
from the Veteran, conducted thorough examinations, reviewed 
the claims file, and reviewed outpatient treatment records as 
well as private treatment records.  There is no indication 
that the examiners were not fully aware of his past medical 
history or that they misstated any relevant facts.  
Therefore, the Board can proceed to adjudicate the claims now 
on appeal.

HIV

In this case, the Veteran was initially assigned a 10 percent 
rating for HIV under DC 6351.  In January 2006, his initial 
rating was increased to 30 percent, effective November 2004, 
the date of his initial claim.  Therefore, throughout the 
entire period on appeal, he has been assigned a 30 percent 
rating for HIV.  He contends that his symptoms are of such 
severity as to warrant a higher rating.

HIV is rated under DC 6351.  A higher rating is available 
with the following: 

*	refractory constitutional symptoms, 
diarrhea, and pathological weight 
loss or 
*	AIDS-related opportunistic infection 
or neoplasm

After a thorough review of the entire claims file, the Board 
finds that the Veteran does not meet the criteria for a 60 
percent rating.  First, the Board notes that evidence of 
record does not support a finding of refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss.  

At the November 2004 VA examination, there were no notations 
regarding refractory constitutional symptoms, diarrhea, or 
pathological weight loss, although it was noted that the 
Veteran was treated for oral thrush.  

In a January 2005 outpatient treatment record, he reported 
that he had lost 13 pounds.  The Board notes the December 
2008 VA examination which indicated "recurrent" weight 
loss.  However, outpatient treatment records reflected stable 
weight, including 173 pounds in January 2005, 170 pounds in 
June 2006, and 175 pounds in December 2008.  

Additionally, the December 2008 VA examination and outpatient 
treatment records reflect that the Veteran reported that he 
had diarrhea.  However, none of the private treatment 
records, VA outpatient treatment records, or VA examinations 
reflected refractory constitutional systems.  

Refractory constitutional symptoms, diarrhea, and 
pathological weight loss are stated in the conjunctive, and 
therefore all three conditions must be met to satisfy the 
criteria for a 60 percent rating on the first basis.  The 
Court has held that, where criteria uses the conjunctive 
"and," § 4.21 has no application and all criteria must be 
met in order to be entitled to a rating under those criteria.  
See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) 
(finding that § 4.21 was not applicable to the criteria for a 
40 percent rating for diabetes since it uses the conjunctive 
"and" ("requiring insulin, restricted diet, and regulation 
of activities") meaning that all three criteria must be met 
for entitlement to that rating).  

Here, the record shows that the Veteran has diarrhea but no 
refractory constitutional symptoms or pathological weight 
loss.  The fact that he has diarrhea is insufficient to show 
that he meets the criteria for a 60 percent rating on that 
basis alone. 

Next, a higher rating is not warranted for a minimum rating 
following the development of AIDS-related opportunistic 
infection or neoplasm.  The December 2008 VA examination 
included specific findings that there were no current 
opportunistic infections, nor any in the past.  Additionally, 
the examiner specifically noted that there were no current 
HIV-related neoplasms, nor any in the past.  Private 
treatment records, the November 2004 VA examination, and 
outpatient treatment records also did not note any AIDS-
related opportunistic infections or neoplasms. 

The Veteran's symptoms more nearly approximate those required 
for the current 30 percent rating.  The criteria for an 
increased evaluation for HIV are not met.  

Depression

In this case, the Veteran was assigned a separate rating for 
a depressive disorder in January 2009, effective November 
2004, the date of his original claim.  Therefore, he has been 
assigned a 30 percent rating for depression for the entire 
period on appeal.  He contends that his symptoms are of such 
severity as to warrant an increased initial rating.

Major depressive disorder is evaluated under the general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9434.  In order to be entitled to the next-higher 50 
percent rating, the evidence must show decreased occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as the following: 

*	flattened affect
*	circumstantial, circumlocutory, or 
stereotyped speech
*	disturbances of motivation and mood 
*	panic attacks more than once per 
week
*	impairment of short term and long 
term memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks)
*	impaired judgment
*	difficulty understanding complex 
commands
*	impaired abstract thinking 
*	difficulty in establishing and 
maintaining effective work and 
social relationships 

After a thorough review of the entire claims file, the Board 
finds that the Veteran does not meet the criteria for a 50 
percent rating.  

A higher rating is not warranted based on a flattened affect 
or circumstantial, circumlocutory, or stereotyped speech.  In 
November 2004, the VA examiner noted that the Veteran's 
"speech was unremarkable although he was a bit soft 
spoken."  The November 2004 examiner also noted that he was 
"evasive at times" and actively avoided sharing details 
related to his place of origin.  The January 2009 VA examiner 
noted that the his affect was appropriate and his speech was 
hesitant, soft or whispered, slow and clear.  Further, the 
examiner specifically noted that his attitude toward the 
examiner was cooperative, friendly, relaxed and attentive.  
Private treatment records and outpatient treatment records 
did not address the his affect or speech.  Therefore, the 
evidence does not support an increase based on flattened 
affect, or circumstantial, circumlocutory, or stereotyped 
speech.

Next, a higher rating is not warranted for disturbances of 
motivation or mood.  In November 2004, the Veteran reported 
to the VA examiner that he lacked motivation.  At the time, 
the examiner also noted that the while his mood "did not 
reflect obvious depression," he "did appear a bit 
anxious."   The November 2004 examiner noted that he denied 
any suicidal ideations at that time but he had previously 
tried to commit suicide.  He reported that at the time of the 
suicide attempt, he drove himself to the hospital and then 
checked himself out when questions were asked of him.   The 
November 2004 examiner opined that his manner of coping since 
his diagnosis suggested the presence of a personality style 
that is contributing to his problems and that his problems 
are not entirely explained by the presence of an Axis 1 
disorder.  

Private treatment records, outpatient treatment records, and 
the January 2009 examination were absent any reference to a 
disturbance of his motivation but the January 2009 VA 
examiner noted that his mood was variable to low.  The 
January 2009 examiner further noted that he was mildly 
anxious and depressed but specifically found that his mental 
disorder did not result in a deficiency in his mood.  
Therefore, the evidence does not support an increase based on 
disturbances of motivation or mood.

Next, a higher rating is not warranted for panic attacks.  At 
his VA examination in January 2009, he denied panic attacks.  
Private treatment records, the November 2004 examination, and 
outpatient treatment records did not comment on panic 
attacks, nor is there any record of the Veteran having 
reported panic attacks.  Therefore, the evidence does not 
support an increase based on panic attacks more than once per 
week.  

Next, a higher rating is not warranted for short or long term 
memory loss.  The January 2009 VA examiner tested the 
Veteran's short term and long term memory and found that both 
were normal.  Private treatment records, the November 2004 
examination, and outpatient treatment records did not address 
any impairment in his memory loss.  Therefore, the evidence 
does not support an increase based on short or long term 
memory loss.

Next, a higher rating is not warranted for impaired judgment.  
The January 2009 VA examiner found that regarding the 
Veteran's judgment, he was able to understand the outcome of 
behavior.  Further, the examiner noted that there was no 
inappropriate behavior during the examination and 
specifically found that the Veteran's mental disorder did not 
result in a deficiency in his judgment.  Private treatment 
records, the November 2004 examination, and outpatient 
treatment records did not address any impairment in his 
judgment.  Therefore, the evidence does not support an 
increase based on impaired judgment.  

Next, a higher rating is not warranted for difficulty 
understanding complex commands or impaired abstract thinking.  
The January 2009 VA examiner found that the Veteran had 
"unremarkable" thought process and specifically found that 
his mental disorder did not result in a deficiency in his 
thinking.  Further, the January 2009 examiner tested his 
attention span and found that he was able to spell a word 
forward and backward and do serial 7's.  Private treatment 
records, the November 2004 examination, and outpatient 
treatment records did not address any impairment in his 
thought processes or understanding of complex commands.  
Therefore, the evidence does not support an increase based on 
difficulty understanding complex commands or impaired 
abstract thinking.  

Lastly, a higher rating is not warranted for difficulty in 
establishing and maintaining effective work and social 
relationships.  In May 2004, the Veteran reported to a 
private physician that he had good support at his church.  
Later he reported to the January 2009 VA examiner that he is 
invested in a relationship with his partner, has good family 
relationships, and that he seeks to return to work.  Further, 
the January 2009 examiner specifically found that his mental 
disorder did not result in a deficiency in his family or 
work.  The November 2004 examiner noted that his depression 
was mild to moderate but not debilitating.  Therefore, the 
evidence does not support an increase based on difficulty in 
establishing and maintaining effective work and social 
relationships.

Moreover, the January 2009 VA examiner specifically found 
that there was no reduced reliability and productivity due to 
mental disorder symptoms.  Similarly, the examiner found that 
there was not an occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks.  The examiner did find that there were mental disorder 
signs and symptoms that were transient or mild and decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  The signs and 
symptoms included those already noted as well as the 
Veteran's difficulty with alcohol and substances, and anxiety 
and sadness when under significant stress.   Private 
treatment records and January 2009 examiner also noted that 
he reported difficulty sleeping.  

Next, the Board has also considered the Global Assessment of 
Functioning (GAF), a scale used by mental health professional 
and reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).

In this case, the evidence of record demonstrated a GAF score 
of 63 in November 2004 and 58 in January 2009.  A score of 
61-70 illustrates "[s]ome mild symptoms (e.g. depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal 
relationships."  See DSM-IV.  A score of 51-60 illustrates 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  
Although the January 2009 GAF score appears to reflect some 
of the symptoms associated with the higher 50 percent rating, 
the competent evidence evaluated above demonstrates that 
those symptoms are not present at this time.  Thus, the Board 
finds that the reported GAF scores do not support a rating in 
excess of 30 percent.

In consideration of the above, the Board finds that a rating 
in excess of 30 percent is not warranted.  While the 
Veteran's symptoms cause some impairment, they do not cause 
the extent of impairment contemplated by the next-higher 50 
percent rating criteria.  

The evidence does not show that the Veteran has flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, experiences disturbances in motivation and mood, 
panic attacks, short term or long term memory loss, impaired 
judgment, difficulty understanding complex commands, impaired 
abstract thinking, or difficulty establishing and maintaining 
relationships.  Hence, a 50 percent rating is not warranted 
at this time, and the Board finds that his depression has 
manifested symptomatology that more nearly approximates the 
criteria for a disability rating of 30 percent under DC 9434.

Additional Considerations

Regarding both claims, the Board has considered the Veteran's 
statements that his HIV and depression symptoms have 
worsened.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected HIV and 
depression disabilities)-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
HIV and depression disabilities; however, disability ratings 
are made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
Veteran's assessment of the severity of these disorders.  See 
Cartright, 2 Vet. App. at 25.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

The record reflects the Veteran is currently unemployed.  
However, he was employed full time as recently as his June 
2006 VA outpatient treatment.  Further, at his January 2009 
VA examination, he reported that his daily activities include 
searching for employment.  Lastly, the outpatient treatment 
records do not indicate frequent periods of hospitalization 
due to his disabilities, nor has he complained of frequent 
periods of hospitalization to his VA physicians.  The Board 
notes that, while he was hospitalized for a spleenectomy and 
broken right arm, he indicated that these issues were the 
result of an automobile accident and not due to his HIV or 
depression. 

For these reasons, the evidence does not show that the 
Veteran was inadequately compensated for his disabilities by 
the regular rating schedule.  Accordingly, the Board finds 
that referral for assignment of an extraschedular evaluation 
is not warranted in this case.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a higher rating for 
either disability, for the entire period on appeal.  


ORDER

An initial rating in excess of 30 percent for HIV is denied.

An initial rating in excess of 30 percent for depressive 
disorder not otherwise specified is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


